                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 DIETRICH THOMAS                                                         PLAINTIFF

 v.                                               CAUSE NO. 1:19CV228-LG-RHW

 DAVID J. SHULKIN M.D., Secretary
 for U.S. Dept. of Veterans Affairs, et al.                           DEFENDANTS

           ORDER DENYING MOTION FOR RECONSIDERATION

      BEFORE THE COURT is the plaintiff’s [32] Motion for Reconsideration of

the Court’s [31] Order of Dismissal for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). Motions to reconsider are analyzed under Rule 59(e) of the

Federal Rules of Civil Procedure. Eaton v. Guideone Am. Ins. Co., No. 3:18-CV-783-

DPJ-FKB, 2020 WL 608292, at *1 (S.D. Miss. Feb. 7, 2020) (citation and quotation

marks omitted). There are only three grounds for which this Court may grant a

motion for reconsideration: (1) an intervening change in controlling law, (2) the

availability of new evidence not previously available, and (3) the need to correct a

clear error of law or prevent manifest injustice. Id. If one of these three grounds is

not present, the Court must deny the motion. Id.

      The plaintiff asks that the Court reconsider its Order of Dismissal because

the district judge in another of her cases did not adjudicate that case quickly

enough, which she asserts caused dismissal of this case. After review, the Court

finds that the plaintiff’s motion does not present any of the three grounds above

that would justify reconsideration of dismissal of the plaintiff’s case. As a result,

the motion must be denied.
     IT IS THEREFORE ORDERED AND ADJUDGED that the plaintiff’s [32]

Motion for Reconsideration is DENIED.

        SO ORDERED AND ADJUDGED this the 26th day of February, 2020.

                                              s/   Louis Guirola, Jr.
                                                   LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                    -- 2 --
